

116 HRES 1023 IH: Calling for justice for George Floyd and others, and condemning violence and rioting.
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1023IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Steube submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling for justice for George Floyd and others, and condemning violence and rioting.Whereas the killing of George Floyd on May 25, 2020, at the hands of law enforcement was a horrific act that violated the public trust and was inconsistent with the values and conduct expected of law enforcement officers;Whereas the law enforcement officers involved in the killing of George Floyd have been terminated from their positions and charged with crimes relating to their conduct and contribution to the death of George Floyd;Whereas in the wake of the tragic death of George Floyd, peaceful protests began across the United States focused on justice for African-American victims of police misconduct;Whereas these peaceful protests are protected by the Constitution of the United States through an individual’s First Amendment rights of freedom of speech, of peaceful assembly, and to petition the Government concerning grievances;Whereas what began as peaceful demonstrations have been exploited by violent extremists who have carried out acts of violence, looting, destruction of business and personal property, and additional loss of life, including the deliberate targeting of law enforcement officers;Whereas due to the actions of violent extremists, certain government functions have been temporarily closed, businesses have been forced to be shuttered, and livelihoods have been impacted;Whereas these acts of violence are considered criminal activity;Whereas the Capitol Hill Autonomous Zone (CHAZ) or Capitol Hill Occupied Protest (CHOP) is a six-block self-declared autonomous area within the Capitol Hill neighborhood of Seattle, Washington, that was established by protestors on June 8, 2020;Whereas protestors commandeered the Seattle Police Department’s East Precinct after a seven-day standoff with law enforcement officers and National Guard soldiers;Whereas rather than seeking justice for George Floyd, protestors have prohibited law enforcement officers from entering the CHAZ and/or CHOP zone and have demanded anarchistic and socialist reforms, such as the abolishment of the Seattle Police Department, the abolishment of ICE in the city of Seattle, abolition of imprisonment, free public house, free colleges, and rent control;Whereas when law enforcement officers are prohibited by protestors from entering the CHAZ and/or CHOP zone, they are unable to carry out the oath they took to protect and serve the public;Whereas, on June 11, 2020, Seattle Mayor Jenny Durkan proclaimed, Capitol Hill Autonomous Zone #CHAZ is not a lawless wasteland of anarchist insurrection—it is a peaceful expression of our community's collective grief and their desire to build a better world;Whereas at a press conference the next day on June 12, 2020, Seattle Police Chief Carmen Best directly contradicted Mayor Durkan, saying that Rapes, robberies and all sorts of violent acts have been occurring in the area and we’re not able to get to them.;Whereas members of the Puget Sound John Brown Gun Club (PSJBGC), a self-described anti-fascist, anti-racist, pro-worker community defense organization, were reportedly carrying rifles in the CHAZ and/or CHOP zone;Whereas a shooting occurred on June 20, 2020, in the CHAZ and/or CHOP zone in which seven shots were fired in under three seconds and a 19-year-old man died and a 33-year-old man was in critical condition;Whereas the Seattle Police Department attempted to respond and clear the way for emergency medical services, but they were met by a violent crowd that prevented them from accessing the victims;Whereas another shooting occurred on June 21, 2020, in the CHAZ and/or CHOP zone in which the victim was transported to Harborview Medical Center and was later released;Whereas these acts of lawlessness take our Nation’s focus away from a safe and civil dialogue on issues of importance to our Nation;Whereas a free society depends on the rule of law, which is the foundation for the preservation of public order, peace, and individual rights;Whereas the United States has a troubled history of racism that includes slavery, the terror of lynch mobs, segregation, and Jim Crow, which leaves our country with important work to accomplish;Whereas the just and unbiased enforcement of the rule of law and the protection of innocent individuals against lawbreakers is an essential function of government at the local, State, and Federal levels;Whereas the law enforcement profession is inherently dangerous and police officers risk their lives every day;Whereas in 2019, according to statistics reported to the FBI, 89 law enforcement officers were killed in line-of-duty incidents;Whereas law enforcement officers are entrusted by the public to uphold the law;Whereas law enforcement officers who abuse their positions, engage in corruption, employ excessive force, or exhibit bias, betray the public trust and undermine the rule of law;Whereas good law enforcement cannot exist without accountability and justice;Whereas law enforcement officers swear an oath to uphold the public trust even though, through the performance of the duties of a law enforcement officer, the officers may become targets for senseless acts of violence;Whereas law enforcement officers have bravely continued to meet the call of duty to ensure the security of their neighborhoods and communities at the risk of their own personal safety in the time of a viral pandemic;Whereas the resolve to service is clearly demonstrated by law enforcement officers across the country who have tragically fallen ill or passed away due to complications of COVID–19 contracted in the line of duty;Whereas understaffed police departments and undertrained police officers increase the risk of encounters that result in the use of force, including unjustifiable or excessive force;Whereas a coalition within the New York City Council proposed a $1 billion cut from the New York Police Department budget in the 2021 fiscal year;Whereas, two Hartford, Connecticut, City Council Members proposed a 25-percent across-the-board reduction for the Hartford Police Department Budget;Whereas, on June 11, 2020, the Austin, Texas, City Council voted to begin the process of defunding the Austin Police Department;Whereas, on June 12, 2020, the Minneapolis, Minnesota, City Council unanimously voted to abolish the Minneapolis Police Department, despite the fact that Minneapolis’s violent crime rate is one of the highest in the Nation;Whereas, on June 15, 2020, the Baltimore, Maryland, City Council approved an approximately $22 million budget cut for the Baltimore Police Department, despite the fact that Baltimore saw 348 murders in 2019 with over two-thirds remaining unsolved;Whereas, on June 16, 2020, the Los Angeles, California, City Council voted to study ways to cut the Los Angeles Police Department’s budget by $100 million to $150 million dollars; andWhereas defunding the police would leave police departments understaffed and undertrained, while also increasing the risk of violent crime to the communities of the United States, especially vulnerable communities: Now, therefore, be itThat the House of Representatives—(1)calls for justice for George Floyd;(2)calls for justice for officers and others who have suffered from violence at the hands of extremists;(3)strongly condemns the violence, riots, and looting in the United States; (4)recognizes that violent opportunists use the cover of legitimate protests by their fellow citizens to sow chaos;(5)recognizes that the actions of those committed to violence does not diminish the rights of other Americans to peacefully protest;(6)urges peace and order to be restored; (7)expresses that those responsible for these violent acts be held criminally responsible for their actions;(8)strongly opposes any effort to establish autonomous areas within the sovereign territory of the United States; and(9)strongly opposes efforts to defund, dismantle, or disband police forces.